This prosecution originated by affidavit and warrant before the recorder of the city of Mobile. The offense therein charged was a violation of the state law under section 3324 of the Code 1923, as amended by the General Acts of Alabama 1927, p. 365, § 48, which makes it an offense for any person while in an intoxicated condition to operate a motor or other vehicle upon any highway within this state. From the judgment of conviction pronounced and entered by the recorder as aforesaid, he appealed to the circuit court, and was there tried by the court without a jury. He was again convicted, and the court assessed a fine against him of $150, and also ordered and adjudged that defendant's license or permit to drive a motor vehicle in this state be suspended for a term of three months. From the judgment of conviction in the circuit court he appealed here.
The record before us, and upon which this appeal is rested, has had our attentive consideration. It is regular in all things; no error being apparent thereon. The judgment of conviction in the circuit court will therefore in all respects be affirmed.
Affirmed.